Citation Nr: 0914217	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
December 1945.  He died in February 2001.  The appellant is 
the Veteran's daughter and his widow's custodian, and is 
filing this appeal on her behalf.  The widow was adjudicated 
as incompetent by the RO in April 2003.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision by the RO in Cleveland, 
Ohio that determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
the cause of the Veteran's death, which is one basis for 
dependency and indemnity compensation (DIC).  A personal 
hearing was held before the undersigned Veterans Law Judge in 
October 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 2005 Board decision denied entitlement to service 
connection for the cause of the Veteran's death.  That 
decision is final.

2.  The evidence received since that time is either 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for the cause of the 
Veteran's death.


CONCLUSIONS OF LAW

1.  The Board's July 2005 decision that denied service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 
(2008).

2.  The evidence received since the July 2005 Board decision 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, 487 F.3d 881.

In this case, in a June 2006 letter, the RO provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate the claim, including the need to 
submit new and material evidence, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence will be obtained by VA, and, 
although notice no longer required, the need for the 
appellant to submit any further evidence she has in her 
possession that pertains to the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter also advised 
her of the basis for the prior denial as well as the evidence 
needed to establish DIC benefits.  She was advised that the 
claim was previously denied because there was no evidence of 
record showing that the Veteran's death was service-related, 
and asked to submit medical evidence showing a reasonable 
probability that the condition that contributed to the 
Veteran's death was caused by injury or disease that began 
during service.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  The appellant has not identified any additional 
pertinent records which are not already in the claims file.  
In this regard, the Board notes that at her hearing, the 
appellant identified pertinent private medical records from a 
Dr. Caldwell, who reportedly treated the Veteran for a 
psychiatric disorder (described as a "broken down nervous 
system") shortly after separation from service in 1945.  She 
stated that this document was submitted years ago.  A review 
of the file reflects that in July 1950, the VA received a 
letter from Dr. W. C. Connelley, who diagnosed the Veteran 
with rheumatoid arthritis, malarial poisoning, broken nervous 
system, and "crippled heart."  The Board finds that the 
appellant was mistaken as to the name of the physician who 
treated her father immediately after service, and that the 
letter she identified at her hearing is already in the claims 
file, along with other letters from Dr. Connelley dated from 
1947 to 1949.  These letters were previously considered by 
the RO and the Board in prior determinations.

The information and evidence that have been associated with 
the claims file includes the Veteran's service treatment 
records and post-service medical records and examination 
reports, as well as statements by the Veteran, his widow, and 
the appellant.

It appears that all obtainable evidence identified by the 
claimant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the claim, 
any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the appellant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996) continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that the disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that the disability casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Board has reviewed all the evidence in the claims file, 
which includes:  the appellant's contentions, prior 
contentions by the Veteran and his widow, service treatment 
records, private medical records, and VA medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board originally denied service connection for the cause 
of the Veteran's death in a July 2005 decision.  In that 
decision, it was noted that the Veteran's death certificate 
indicated that he died in February 2001, and the immediate 
cause of his death was end-stage respiratory failure, which 
the Veteran had for one year, due to or as a consequence of 
metastatic carcinoma of the colon, which he had for five 
years.  It was also noted that the Veteran's only established 
service-connected condition was malaria, rated 
noncompensable.  Evidence on file at the time of the July 
2005 decision showed that the Veteran had been treated for a 
psychiatric disorder after separation from service, and that 
service connection had been denied for a psychiatric 
disorder, variously diagnosed and claimed, in several 
unappealed RO and Board decisions during his lifetime.  
Evidence of record at the time of the July 2005 decision also 
included the appellant's assertions that the Veteran was 
exposed to radiation during his military service, and that 
his fatal colon cancer was related to such exposure.  In the 
July 2005 decision, the Board found that there was no 
evidence that the Veteran was exposed to radiation during 
service.

The July 2005 Board decision is final, and new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, VA must 
review all of the evidence received since the July 2005 Board 
decision to determine whether the claim may be reopened.  See 
Hickson, 12 Vet. App. at 251.

In her attempt to reopen the previously denied claim for 
service connection for the cause of the Veteran's death, the 
appellant has submitted an August 2001 VA news release 
regarding the addition of new cancers to the list of 
illnesses presumed to be connected to the military service of 
veterans exposed to radiation, as well as photocopies of 
newspaper articles regarding other veterans who served in the 
Navy during World War II.  Although this evidence was not 
previously of record, and is therefore new, it is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the appellant's claim.  The 
evidence does not tend to show that the Veteran's only 
service-connected disability, malaria, caused or contributed 
substantially or materially to cause his death, and does not 
show that any disability of service origin contributed 
substantially or materially to cause the Veteran's death.  

In this regard, while the medical evidence previously of 
record shows treatment of metastatic colon cancer and 
respiratory failure, which caused the Veteran's death, none 
of the new evidence indicates that these disorders are 
etiologically related to service.

The appellant reiterated the prior assertions that the 
Veteran was exposed to radiation during military service, 
which caused his terminal cancer.  These assertions are not 
new, as they were previously of record at the time of the 
prior final denial of service connection for the cause of the 
Veteran's death.  The appellant has not submitted any new 
evidence even tending to demonstrate that the Veteran was 
exposed to radiation during service.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The Board finds that the appellant's 
written statements and hearing testimony do not, nor does any 
of the additional evidence submitted in connection with the 
claim to reopen, demonstrate that the decedent died of a 
disease associated with his military service.

With regard to the assertions of the appellant that the 
Veteran's death is related to his military service, we 
certainly respect her right to offer her opinion, but in this 
case, she is not deemed competent to present evidence as to 
medical etiology, or causation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), 495 (1992).  The appellate is 
competent to report the contemporaneous diagnosis of the 
Veteran's cancer as noted on the death certificate; however, 
she is not competent to determine the origins of the disease.

Given the above, the Board finds that the evidence added to 
the record since the July 2005 Board decision is either 
cumulative or redundant or does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim.  In the absence of competent medical evidence 
suggesting a link between a disability of service origin and 
the cause of death, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).






	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death, the appeal is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


